This is an appeal from a judgment dismissing the action after an order made sustaining a demurrer to the fourth amended complaint without leave to amend.
[1] It appears from said complaint that plaintiff was on the twenty-second day of March, 1922, adjudged insane by the superior court of the county of Los Angeles, and committed to the Southern California State Hospital at Patton, California, and that on December 19, 1923, by the same court said plaintiff was adjudged sane and restored to all his rights as a competent person; that between said two *Page 483 
mentioned dates, that is, on August 4, 1923, the defendant procured letters of guardianship to issue to her upon the estate of plaintiff and thereby received control of his property. It is then alleged in said complaint that no notice of defendant's application to be appointed guardian of plaintiff's estate was ever served upon plaintiff, and that defendant procured her appointment as such guardian upon a false affidavit, but said complaint fails to show the contents of such affidavit, or the particulars in which it was false. A further allegation of said complaint sets forth that defendant had presented her final account as such guardian and the same had been approved by the court, and defendant discharged as guardian of plaintiff's estate. No question is made but that the defendant has paid and delivered to plaintiff all money or other property shown to belong to him by the order approving said final account. We are at a loss to understand upon what ground the plaintiff bases his claim for damages. None is set forth in his brief, and we discover none from an examination of said complaint.
Judgment affirmed.
Preston, J., and Seawell, J., concurred.